Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 1 of 58 Page ID #:81



    1   JUSTIN H. SANDERS (SBN 211488)
        jsanders@sandersroberts.com
    2   ALEXANDRA LOTOTSKY (SBN 311921)
        alototskty@sandersroberts.com
    3   SANDERS ROBERTS          LLP
        1055 West 7th Street, Suite 3200
    4   Los Angeles, California 90017
        Telephone: 213-426-5000
    5   Facsimile: 213-234-4581
    6   Attorneys for Defendant
        American Honda Finance Corporation
    7

    8                           UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11   TIFFANY COLEMAN,                           )   Case No.: 8:18-cv-02295-JVS-ADS
                                                   )
   12                                              )
                       Plaintiff,                  )   DEFENDANT AMERICAN
   13                                              )   HONDA FINANCE
                                                   )   CORPORATION’S NOTICE OF
   14        vs.                                   )
                                                   )   MOTION AND MOTION TO
   15   AMERICAN HONDA FINANCE                     )   DISMISS PLAINTIFF’S
                                                   )   COMPLAINT (Fed. R. Civ. P. Rule
   16   CORPORATION,                                   12(b)(6)); MEMORANDUM OF
                                                   )
                                                   )   POINTS AND AUTHORITIES
   17              Defendant.                      )
                                                   )
   18                                              )   DATE: June 3, 2019
                                                   )   TIME: 1:30 p.m.
   19                                              )   COURTROOM: 10C
                                                   )   JUDGE: Hon. James V. Selna
   20                                              )
                                                   )
   21                                              )
   22

   23

   24

   25

   26
   27

   28

                                            - 1-                    Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 2 of 58 Page ID #:82



    1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2         PLEASE TAKE NOTICE that on June 3, 2019, at 1:30 p.m., or as soon
    3   thereafter as the matter may be heard, in Courtroom 10C of the above-entitled
    4   Court, located at 411 West 4th Street, Room 1053, Santa Ana, CA 92701-4516,
    5   Defendant AMERICAN HONDA FINANCE CORPORATION (“Honda”) will
    6   and hereby does move for dismissal as to Plaintiff TIFFANY COLEMAN’s
    7   (“Plaintiff”) action pursuant to the Federal Rules of Civil Procedure, Rule 12(b)(1)
    8   and on the grounds that Plaintiff’s action is barred by the doctrine of res judicata.
    9   Plaintiff previously filed a claim for arbitration against Honda for causes of action
   10   arising out of the same transaction or occurrence. Plaintiff’s arbitration was fully
   11   adjudicated in or about April of 2018.
   12         This motion is made following the conference of counsel pursuant to Local
   13   Rule 7-3 and which took place on April 1, 2019.
   14         Honda’s motion is based upon this Notice of Motion and Motion, the
   15   attached Memorandum of Points and Authorities, the accompanying Declaration of
   16   Justin H. Sanders, and upon such further argument and evidence presented at or
   17   before the hearing of this matter.
   18

   19
   20   Dated: May 1, 2019                              SANDERS ROBERTS LLP

   21

   22
                                                        JUSTIN H. SANDERS
   23                                                   ALEXANDRA LOTOTSKY
                                                        Attorneys for Defendant
   24                                                   AMERICAN HONDA FINANCE
                                                        CORPORATION
   25

   26
   27

   28

                                                 - 2-                 Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 3 of 58 Page ID #:83



    1        I.    INTRODUCTION
    2         This case arises out of Plaintiff Tiffany Coleman’s (“Plaintiff’s”) alleged
    3   dissatisfaction with the manner in which Defendant American Honda Financial
    4   Services (“Honda” or “Defendant”) and its agents attempted to foreclose and
    5   repossess her 2016 Honda Accord after Plaintiff defaulted on her loan and stopped
    6   making monthly payments on the vehicle. Plaintiff has previously sued Honda or
    7   parties in privity with Honda twice for claims arising out of these foreclosure and
    8   repossession proceedings.
    9         Plaintiff’s first suit was in small claims court, where she received a small
   10   monetary award after a summary proceeding. Plaintiff’s second suit was a much
   11   more substantive arbitration claim. The arbitration claim was adjudicated and
   12   dismissed on the grounds Plaintiff’s claim was barred by the doctrine of res
   13   judicata. The arbitrator held that Plaintiff’s “claims in this Arbitration . . . for
   14   breach of the peace during unlawful repossession, were fully litigated in the Small
   15   Claims Action, and a final judgment on the merits resulted therefrom . . . The
   16   doctrine of res judicata precludes re-litigating [Plaintiff’s] claim in this arbitration,
   17   and this arbitration claim is barred by claim preclusion.” (Ex. A.)
   18         Now, unsatisfied with the result of her small claims action, and frustrated
   19   with the results of the arbitration, Plaintiff makes another grab for a damages
   20   award by filing the case at bar. The Court should dismiss this case because
   21   Plaintiff’s claims are the same claims she alleged in the previous small claims and
   22   arbitration proceedings. Therefore, Plaintiff’s present action is barred by the
   23   doctrine of res judicata and Plaintiff cannot state a claim on which relief may be
   24   granted.
   25       II.    STATEMENT OF FACTS
   26         On or about March 24, 2017, Plaintiff purchased a new 2016 Honda Accord,
   27   VIN No. 1HGCT1B82GA005512 (the “Vehicle”). (Declaration of Justin H.
   28   Sanders (“JHS Decl.”) ¶3,) Plaintiff financed $35,767.11 for the vehicle through
                                                  - 3-                   Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 4 of 58 Page ID #:84



    1   Honda. (Id.) Plaintiff subsequently defaulted on her loan obligations. (Id.) After
    2   some time, Honda hired a licensed third party to repossess the Subject Vehicle.
    3   (Id.) The Subject Vehicle was involuntarily repossessed on or about September 29,
    4   2017. (Id.)
    5         Thereafter, Plaintiff took issue with the manner in which the Subject Vehicle
    6   was repossessed and filed a small claims action against Honda, among others,
    7   alleging “unlawful possession and breach of peace” Case No. 30-2017-00948906-
    8   SC-SC-CJC (the “Small Claims Action”). (JHS Decl. ¶4,). On or about November
    9   21, 2017, Plaintiff received a final Judgment in the Small Claims Action. and was
   10   awarded $1,189.86. (Id.)
   11         Plaintiff was unhappy with the award in the Small Claims Action and on or
   12   about August 30, 2017, filed an arbitration action against Honda through the
   13   American Arbitration Association, Case No. 01-17-0005-1840 (the “Arbitration
   14   Action”). (JHS Decl. ¶5.) The Arbitration Action was subsequently dismissed on
   15   April 23, 2018, wherein the arbitrator found the doctrine of res judicata precluded
   16   Plaintiff’s arbitration action because Plaintiff was attempting to relitigate the same
   17   claims that she had already litigated in the previous small claims action. (JHS Decl.
   18   ¶5, Ex. “A.”)
   19         Thereafter, on or about December 28, 2018 Plaintiff filed the instant action.
   20   The facts alleged in the operative Complaint revolve around the same foreclosure
   21   and repossession proceedings as Plaintiff’s arbitration claim, alleging facts related
   22   to Honda’s attempts to repossess Plaintiff’s vehicle. (Plaintiff’s Complaint for
   23   Damages, ¶¶ 9-19).
   24      III.   REQUEST FOR JUDICIAL NOTICE
   25         The court may take judicial notice of “matters of public record.” (Lee v. City
   26   of Los Angeles, 250 F.3d 668, 688–689 (9th Cir. 2001).) The court may take notice
   27   of proceedings “in other courts, both within and without the federal judicial
   28   system, if those proceedings have a direct relation to matters at issue. (U.S. ex rel.
                                                 - 4-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 5 of 58 Page ID #:85



    1   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
    2   1992).) Judicial notice may be taken of both the decisions of other courts,
    3   including arbitration proceedings, as well as related filings. (U.S. ex rel. Robinson
    4   Rancheria Citizens Council, at 248 (taking judicial notice of the California
    5   Superior Court’s final judgement and “related filings.”); Bucur v. FedEx Ground
    6   Package Sys. Inc., 2015 WL 13285090, at *1, fn 2 (C.D. Cal., 2015) (taking
    7   judicial notice of filings in arbitration).)
    8          Honda hereby requests that this Court take judicial notice, pursuant to the
    9   Federal Rules of Evidence, Rule 201201(a)(2), of the filings, records, orders and
   10   awards in the previous arbitration proceeding identified as Coleman v. Norman
   11   Reeves Honda, et al, Case No. 01-17-0005-1840 which was heard and adjudicated
   12   before the American Arbitration Association. These proceedings are directly
   13   relevant to the issues in the matter at bar because they form the basis of Honda’s
   14   res judicata defense and basis for the present Motion to Dismiss. These
   15   proceedings demonstrate that Plaintiff has previously sued Honda for the same
   16   claim and received a final judgement on the merits.
   17      IV.    LEGAL ARGUMENT
   18      A. MOTION TO DISMISS UNDER RULE 12(b)(6) IS PROPER
   19          A motion to dismiss under Fed.R.Civ.P. 12(b)(6) lies “when a defendant
   20   raises claim preclusion . . . as an affirmative defense and it is clear from the face of
   21   the complaint, and matters of which the court may take judicial notice, that the
   22   plaintiff's claims are barred as a matter of law.” (Conopco, Inc. v. Roll Intern. (2d
   23   Cir. 2000) 231 F.3d 82, 86; Alexander v. Pauloski (D. Ariz. 2018) 2018 WL
   24   1933305, at *2; See Navarro v. Block (9th Cir. 2001) 250 F.3d 729, 732 (“A Rule
   25   12(b)(6) motion tests the legal sufficiency of a claim.).)
   26          The present motion should be adjudicated as a matter of law based solely on
   27   Plaintiff’s Complaint and those matters of which the Court may take judicial
   28   notice. Each prong of res judicata doctrine is satisfied in this case as follows: 1)
                                                   - 5-                Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 6 of 58 Page ID #:86



    1   Plaintiff is suing the same party in this case as in the Arbitration Action; 2)
    2   Plaintiff received a final judgement on the merits in the Arbitration Action; and 3)
    3   Plaintiff’s claim is the same as that in the Arbitration Action. As discussed below,
    4   all three elements of the res judicata doctrine can be ascertained from Plaintiff’s
    5   complaint and judicially noticed matters. Therefore, Plaintiff’s claim must fail and
    6   be dismissed as a matter of law.
    7      B. PLAINTIFF’S SUIT IS BARRED BY THE DOCTRINE OF RES
    8         JUDICATA
    9         The doctrine of res judicata precludes the parties or persons in privity with
   10   them, from relitigating the same claim that was raised in a previous action between
   11   those parties and where final judgement was rendered on the merits. (See Taylor v.
   12   Sturgell (2008) 553 US 880, 892. Res judicata prohibits lawsuits on “any claims
   13   that were raised or could have been raised in a prior action” (Stewart v. U.S.
   14   Bancorp (9th Cir. 2002) 297 F.3d 953, 956 (emphasis added).)
   15         To determine whether the claims in two lawsuits are the same, the 9th
   16   Circuit considers four factors: “(1) whether rights or interests established in the
   17   prior judgment would be destroyed or impaired by prosecution of the second
   18   action; (2) whether substantially the same evidence is presented in the two actions;
   19   (3) whether the two suits involve infringement of the same right; and (4) whether
   20   the two suits arise out of the same transactional nucleus of facts.” (Nordhorn v.
   21   Ladish Co., Inc. (9th Cir. 1993) 9 F.3d 1402, 1405; see also Borg v. JPMorgan
   22   Chase Bank N.A. (N.D. Cal., 2015) 2015 WL 2345504, at *1 (“The doctrine of res
   23   judicata precludes re-litigation of any claim arising out of the same transaction or
   24   occurrence”); Lugo v. Valverde (S.D. Cal., 2007) 2007 WL 9711714, at *3, aff'd
   25   (9th Cir. 2009) 318 Fed.Appx. 562 (“Thus, for the purposes of res judicata, two
   26   claims constitute a single cause of action if they both seek redress for harm to the
   27   same primary right.”).)
   28         a. Judgement In The Arbitration Action Was On The Merits
                                                 - 6-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 7 of 58 Page ID #:87



    1         The doctrine of res judicata applies to “all types of final judgments that are
    2   rendered on the merits of litigation” even if the judgement was rendered in a
    3   summary fashion. (See Shuffer v. Board of Trustees (1977) 67 Cal.App.3d 208,
    4   216). A dismissal of a plaintiff’s action is a judgement on the merits if the
    5   dismissal is on “substantive grounds.” (Shuffer, at 216; see Lamb v. Ward (1953)
    6   120 Cal.App.2d 273, 279 (the trial court sustaining defendant’s demurrer without
    7   leave to amend “was a judgment that ‘Plaintiffs take nothing by [their] action.’’;
    8   United States v. Oppenheimer, 242 U.S. 85, 87 (1916) (holding that the dismissal
    9   of a case on statute of limitations grounds was a judgement on the merits and could
   10   not be relitigated).) A dismissal of an action on the grounds of res judicata is a
   11   judgement on the merits. (See Le v. Bank of Am., N.A, 2011 WL 13124452, at *3
   12   (C.D. Cal., 2011), aff'd sub nom. Le v. Bank of Am., NA, 585 F. App'x 362 (9th Cir.
   13   2014) (holding that a court’s dismissal of the plaintiff’s previous suit on the basis
   14   of claim preclusion was a judgement on the merits).)
   15         Judgement in Plaintiff’s Arbitration Action was on the merits because the
   16   court made a finding that Plaintiff’s claim was barred by res judicata and claim
   17   preclusion. (Ex. A.) The court did not merely dismiss Plaintiff’s arbitration claim
   18   on procedural grounds that could be rectified by amending Plaintiff’s arbitration
   19   complaint or following the proper procedural steps. Instead, the arbitrator went to
   20   the substance of Plaintiff’s action when he determined that Plaintiff could not
   21   sustain a claim on which relief could be granted as a matter of law. In order to
   22   make his ruling, the arbitrator had to analyze the legal and factual basis of
   23   Plaintiff’s claims and make the determination that her claims had already been
   24   “fully litigated” in her previous small claims action. (Ex. A.)
   25         As demonstrated by caselaw, supra, a dismissal on the basis of incurable
   26   defects in a plaintiff’s pleadings (e.g. dismissal without leave to amend, statute of
   27   limitations bar) constitutes a judgement on the merits. A claim that is barred by res
   28   judicata suffers from a similarly incurable defect and cannot be litigated as a matter
                                                 - 7-                 Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 8 of 58 Page ID #:88



    1   of law. Thus, since the arbitrator in the Arbitration Action found that Plaintiff’s
    2   claim was barred by res judicata, the judgement in the Arbitration Action must be
    3   considered final and on the merits.
    4         b. Plaintiff’s Arbitration Action And Current Lawsuit Are Based On
    5             The Same Transaction Or Occurrence
    6         Two actions have identity of claims if the claims arise out of the same
    7   transaction or occurrence. (See Nordhorn, at 405; Borg, 2015 WL 2345504, at *1.)
    8   “’Transaction’ is a word of flexible meaning. It may comprehend a series of many
    9   occurrences, depending not so much upon the immediateness of their connection as
   10   upon their logical relationship.” Travelers Cas. and Sur. Co. of America v. Claude
   11   E. Atkins Enterprises, Inc. (E.D. Cal., 2007) 2007 WL 4048780, at *3.)
   12         Le v. Bank of Am., N.A., 2011 WL 13124452 is instructive. In Le the plaintiff
   13   filed three lawsuits alleging different causes of action and statutory violations
   14   where not all the causes of action were based on the exact same facts. (See Le, at
   15   *1.) However, all of plaintiff’s claims arose from her default on a mortgage loan
   16   and the defendant’s attempts to foreclose on and repossess her house. (Id.) The
   17   district court held that the plaintiff’s claims all arose out of the same transaction or
   18   occurrence because they all stemmed from the same loan transaction and related
   19   foreclosure proceedings. (Id. at *2.) The 9th Circuit court of appeals upheld the
   20   district court’s ruling with the same reasoning. (Le v. Bank of America, NA 585
   21   Fed.Appx. 362, 362 (9th Cir. 2014).)
   22         The matter at bar is similar to the situation in Le. Plaintiff alleged a cause of
   23   action in arbitration based on the actions of Honda, and parties in privity with
   24   Honda, during the foreclosure and repossession process of Plaintiff’s vehicle. In
   25   the instant action, Plaintiff alleges claims against Honda based on various calls
   26   allegedly made to her phone during the same foreclosure and repossession
   27   proceedings. Thus, Plaintiff’s two claims arose out of the same transactional
   28   scheme of conduct and require the proof of almost all of the same core facts (e.g.
                                                 - 8-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 9 of 58 Page ID #:89



    1   Plaintiff’s ownership of the vehicle, her default on the loan, Honda’s desire to
    2   repossess Plaintiff’s vehicle). Those facts that were not litigated in Plaintiff’s
    3   previous actions could have been litigated and have a “logical relationship” to
    4   those facts that were addressed. All the facts Plaintiff seeks to litigated in the case
    5   at bar relate to Honda’s alleged conduct during the foreclosure and repossession
    6   proceedings. Yet this alleged conduct already has been addressed and litigated in
    7   the previous Arbitration Action.
    8         c. Plaintiff’s Instant Suit Involves The Same Primary Right As Claimed
    9             In The Arbitration Action
   10         When deciding issues of res judicata the 9th Circuit favors the application of
   11   the law of the state in which it sits. (St. Paul Fire & Marine Ins. Co. v. Weiner, 606
   12   F.2d 864, 868 (9th Cir. 1979); Costantini v. Trans World Airlines (9th Cir. 1982)
   13   681 F.2d 1199, 1201). In California, “two actions constitute a single cause of
   14   action if they both affect the same primary right.” (City of Simi Valley v. Superior
   15   Court, 111 Cal. App. 4th 1077, 1082, (2003).) “The significant factor is whether
   16   the claim or cause of action is for invasion of a single primary right . . . Whether
   17   the same facts are involved in both suits is not conclusive.” (Burdette v. Carrier
   18   Corp., 158 Cal.App.4th 1668, 1684 (2008).)
   19         “The plaintiff's primary right is the right to be free from a particular injury,
   20   regardless of the legal theory on which liability for the injury is based.“ (Hong
   21   Sang Mkt., Inc. v. Peng, 20 Cal. App. 5th 474, 490 (2018).) The focus on the injury
   22   suffered by a Plaintiff means that a number of theories of liabilities can constitute
   23   the same claim for purposes of res judicata. For example, actions and omissions
   24   that result in injury to a plaintiff’s person invade a single primary right and
   25   constitute a single claim for res judicata purposes. (Slater v. Blackwood, 15 Cal. 3d
   26   791, 795 (1975).)
   27         In both Plaintiff’s Arbitration Action and the instant lawsuit, Plaintiff seeks
   28   redress for alleged violations of the same primary right: the right to be free from
                                                 - 9-                  Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 10 of 58 Page ID #:90



    1   disturbance and harassment. The arbitration award and filings in the Arbitration
    2   Action clearly show that the basis for Plaintiff’s claims was an alleged “breach of
    3   peace.” Plaintiff herself claims that “the Breach of Peace entitles [her] to
    4   damages.” (Ex. “C,” at 25.) The arbitrator found that Plaintiff sought damages for a
    5   claim based on “breach of the peace” and that that claim had already been litigated
    6   in small claims court. (Ex. “A.”) Breach of the peace is a largely undefined and
    7   vague legal concept. However, California courts have generally taken it to refer
    8   “primarily to a disturbance of the public peace and tranquility.” (Devincenzi v.
    9   Faulkner 174 Cal.App.2d 250, 254 (1959).
   10            Plaintiff’s complaint in the instant case describes the harm Plaintiff
   11   allegedly suffered, in part, as follows: “aggravation that accompanies unsolicited
   12   telephone calls, anxiety . . . emotional distress, increased risk of personal injury
   13   resulting from the distraction caused by the phone calls . . . loss of concentration,
   14   mental anguish, nuisance . . . .” (Plaintiff’s Complaint for Damage ¶ 21.) The
   15   legislative history of the Telephone Consumer Protection Act reveals that the
   16   legislature was concerned with issues of consumers’ tranquility and privacy. (See
   17   Telephone Consumer Protection Act Of 1991, PL 102–243, December 20, 1991,
   18   105 Stat 2394.)
   19         Inevitably, Plaintiff’s injury is the same: she feels that her peace and
   20   tranquility have been disturbed by Honda’s alleged actions during the foreclosure
   21   and repossession proceedings. Thus, the primary right allegedly invaded was also
   22   the same – to be free of such disturbances of peace and tranquility. Thus, Plaintiff
   23   alleges the same claim in the instant suit as she did in the Arbitration Action.
   24   Having received a final judgement on the merits in the Arbitration Action, Plaintiff
   25   should not be allowed to relitigate the same claim in the instant suit.
   26       V.     CONCLUSION
   27         Plaintiff has previously filed an arbitration claim against Honda alleging the
   28   same claim as in the present lawsuit and had received a final judgement on the
                                                 - 10-                 Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 11 of 58 Page ID #:91



    1   merits in the Arbitration Action. Thus, Plaintiff’s claim is barred by the doctrine of
    2   res judicata and Plaintiff cannot state a claim on which relief can be granted.
    3   Therefore, Honda respectfully requests that the Court dismiss this case with
    4   prejudice pursuant to the Federal Rules of Civil Procedure, Rule 12(b)(6.)
    5

    6

    7   Dated: May 1, 2019                          SANDERS ROBERTS LLP

    8

    9
                                                    JUSTIN H. SANDERS
   10                                               ALEXANDRA LOTOTSKY
                                                    Attorneys for Plaintiff
   11                                               AMERICAN HONDA FINANCE
                                                    CORPORATION
   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                - 11-                 Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 12 of 58 Page ID #:92


    1
                          DECLARATION OF JUSTIN H. SANDERS
    2
        I, Justin H. Sanders, declare as follows:
    3
              1.     I am an attorney duly licensed to practice law before all courts in the
    4
        State of California. I am a partner at Sanders Roberts LLP, which is counsel of
    5
        record for Defendant American Honda Financial Services (“Honda”) in this action.
    6
              2.     I have personal knowledge of the facts contained herein. If called as a
    7
        witness, I could and would be able to competently testify to the facts contained
    8
        herein.
    9
              3.     On or about March 24, 2017, Plaintiff Tiffany Coleman purchased a
   10
        new 2016 Honda Accord, VIN No. 1HGCT1B82GA005512 (the “Vehicle.”
   11
        Plaintiff financed $35,767.11 for the vehicle through Honda. Plaintiff subsequently
   12
        defaulted on her loan obligations. After some time, Honda hired a licensed third
   13
        party to repossess the Subject Vehicle. The Subject Vehicle was involuntarily
   14
        repossessed on or about September 29, 2017.
   15
              4.     Thereafter, Plaintiff took issue with the manner in which the Subject
   16
        Vehicle was repossessed and filed a small claims action against Honda, among
   17
        others, alleging “unlawful possession and breach of peace” Case No. 30-2017-
   18
        00948906-SC-SC-CJC (the “Small Claims Action. On or about November 21,
   19
        2017, Plaintiff received a final Judgment in the Small Claims Action. and was
   20
        awarded $1,189.86.
   21
              5.     Plaintiff was unhappy with the award in the Small Claims Action and
   22
        on or about August 30, 2017, filed an arbitration action against Honda through the
   23
        American Arbitration Association, Case No. 01-17-0005-1840 (the “Arbitration
   24
        Action”). The Arbitration Action was subsequently dismissed on April 23, 2018,
   25
        wherein the arbitrator found the doctrine of res judicata precluded Plaintiff’s
   26
        arbitration action because Plaintiff was attempting to relitigate the same claims that
   27
        she had already litigated in the previous small claims action. Attached hereto is a
   28
                                                - i-                 Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 13 of 58 Page ID #:93


    1   true and correct copy of the arbitration judgement issued on April 23, 2018 as
    2   Exhibit “A.”
    3         6.       Thereafter, on or about December 28, 2018 Plaintiff filed the instant
    4   action.
    5         7.       Attached hereto is a true and correct copy of Plaintiff’s Demand for
    6   Arbitration as Exhibit “B.”
    7         8.       Attached hereto is a true and correct copy of Defendant’s briefing and
    8   exhibits filed in the Arbitration Action as Exhibit “C.”
    9         9.       The parties met and conferred regarding Defendant’s present motion
   10   to dismiss in compliance with Local Rule 7-3 on April 1, 2019.
   11         I declare under penalty of perjury under the laws of the State of California
   12   that the foregoing is true and correct.
   13         Executed this 1st day of May 2019 in Los Angeles, California
   14

   15

   16

   17                                                     ___________________________
   18                                                     Justin H. Sanders
   19
   20

   21

   22

   23

   24

   25

   26

   27
   28
                                                  - ii-                 Case No.: 8:18-cv-02295-JVS-ADS
        DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                 R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 14 of 58 Page ID #:94




                          EXHIBIT A
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 15 of 58 Page ID #:95




                       AMERICAN ARBITRATION ASSOCIATION


                                 Tiffany Coleman
                                         vs
           Norm Reeves Honda, Honda Financial Services, Cars Recovery, Inc.

                                Case No. 01-17-0005-1840

                              Order Dismissing Arbitration


     The undersigned Arbitrator has carefully reviewed and considered the entire
     record in this matter, including Claimant’s explanation of her claim dated October
     18, 2017; Respondents’ Briefing Re Claim Preclusion dated April 4, 2018; the
     Claim and Order to Go to Small Claims Court filed by Claimant in Case No. 30-
     2017-00948906-SC-SC-CJC (the “Small Claims Action”); and the Minute Order in
     the Small Claims Action. No briefing was filed on behalf of Claimant on the issue
     of claim preclusion.

     Claimant’s claims in this Arbitration, to wit, damages for breach of the peace
     during unlawful repossession, were fully litigated in the Small Claims Action, and
     a final judgment on the merits resulted therefrom.

     Any liability of Respondents herein would flow from the actions of the defendant
     in the Small Claims Action, Cars Recovery, Inc., the party actually performing the
     repossession.

     The doctrine of res judicata precludes re-litigating Claimant’s claim in this
     arbitration, and this arbitration claim is barred by claim preclusion.

     Therefore, Claimant’s claim is hereby DISMISSED.

     April 23, 2018


                                             ______________________________
                                             Irene M. Guimera, Esq., Arbitrator
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 16 of 58 Page ID #:96




                          EXHIBIT B
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 17 of 58 Page ID #:97
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 18 of 58 Page ID #:98
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 19 of 58 Page ID #:99
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 20 of 58 Page ID #:100
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 21 of 58 Page ID #:101
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 22 of 58 Page ID #:102
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 23 of 58 Page ID #:103
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 24 of 58 Page ID #:104
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 25 of 58 Page ID #:105
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 26 of 58 Page ID #:106
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 27 of 58 Page ID #:107




                           EXHIBIT C
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 28 of 58 Page ID #:108


     1   Darth K. Vaughn (SBN 253276)
         dvaughn@sandersroberts.com
     2   SANDERS ROBERTS LLP
         1055 W. 7th Street, Suite 3050
     3   Los Angeles, CA 90017
         Telephone:    213-426-5000
     4   Facsimile:    213-234-4581
     5   Attorneys for Defendant
         American Honda Finance Corporation
     6   (improperly named as Honda Financial Services)
     7

     8
                                AMERICAN ARBITRATION ASSOCIATION
     9

    10
         TIFFANY COLEMAN,                           )   Case No.: 01-17-0005-1840
    11                                              )
                        Claimant,                   )   [Arbitrator Irene M. Guimera, Esq.]
    12                                              )
                v.                                  )
    13                                              )   RESPONDENTS’ BRIEFING ON CLAIM
         NORM REEVES HONDA, HONDA                   )   PRECLUSION AS DISCUSSED DURING
    14   FINANCIAL SERVICES, CARS                       THE MARCH 22, 2018, PRELIMINARY
                                                    )
         RECOVERY, INC.,                                HEARING; DECLARATION OF DARTH
    15                                              )
                                                        K. VAUGHN
                                                    )
    16                  Respondents.                )   AAA Claim filed: August 30, 2017
                                                    )
    17                                              )
    18                                              )
                                                    )
    19                                              )
                                                    )
    20

    21          TO CLAIMANT AND ALL PARTIES OF RECORD:

    22          Respondents, American Honda Finance Corporation (“AHFC” or “Honda”) and Coastal

    23   Auto Sales, Inc. dba Norm Reeves Honda Superstores Huntington Beach ("NRHHB"),

    24   (collectively, “Respondents”) hereby submit briefing on issues discussed during the March 22,

    25   2018, Preliminary Hearing, Arbitrator Irene M. Guimera, Esq. presiding.

    26          Respondents request an Order dismissing this claim on the following grounds:

    27          1. As a matter of law, pursuant to Business and Professions Code Section 75078.13,

    28               Tiffany Coleman (“Claimant”) can neither reach AHFC nor NRHHB for the alleged

                                                 - 1-                    Case No.: 01-17-0005-1840
               RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 29 of 58 Page ID #:109


     1                acts of the repossessor, CARS Recovery, Inc., because licensed repossessors are

     2                responsible for their own errors and omissions under California’s Repossessor's Act,

     3                and liability cannot be foisted upon those that hire them.

     4          2. Further, the doctrine of res judicata or claim/issue preclusion bars Claimant’s claims

     5                as a complete defense. The preclusive judgment is the November 2017 judgment, a

     6                previous action brought by Claimant in Small Claims Court in Orange County,

     7                California, Case No. 30-2017-00948906-SC-SCCJC (the “Small Claims Action”)

     8                finally disposed of all claims that could have been brought against these Respondents

     9                because Plaintiff litigated the identical primary rights implicated in this Arbitration.

    10          3. Moreover, by bringing the Small Claims Action, Claimant has waived any damages

    11                claimed in this proceeding that are above the statutory small claims limit.

    12          4. Finally, under the “unclean hands” doctrine, Claimant is barred from relief because

    13                she has engaged in unconscientious conduct directly related to the matter in

    14                arbitration.

    15          As a result, Respondents demonstrate below that each and all of Claimant’s claims are

    16   precluded from moving forward in this Arbitration.

    17          This briefing is based on the accompanying memorandum of points and authorities, the

    18   Declaration of Darth K. Vaughn, and the exhibits thereto, any reply to be filed in support, if

    19   necessary, and on such oral argument as may be presented at any subsequent hearing, if

    20   necessary.

    21   Dated: April 4, 2018                            SANDERS ROBERTS LLP
    22

    23                                                   _________________________
                                                         Darth K. Vaughn
    24                                                   Attorneys for Respondents
                                                         AMERICAN HONDA FINANCE
    25                                                   CORPORATION, and
                                                         NORM REEVES HONDA SUPERSTORES
    26                                                   HUNTINGTON BEACH
    27

    28
                                                 - 2-                    Case No.: 01-17-0005-1840
               RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 30 of 58 Page ID #:110


     1                        MEMORANDUM OF POINTS AND AUTHORITIES

     2   I.      INTRODUCTION

     3           Respondents seek an Order dismissing Claimant’s claims because, as a matter of law

     4   neither AHFC nor NRHHB can be responsible for the alleged acts of the repossessor, CARS

     5   Recovery, Inc., pursuant to California’s Repossessor's Act. Further, Claimant brought to final

     6   judgment a prior Small Claims Action against the same parties, or their privies, based on the

     7   same primary right involved in this proceeding. The correspondence from Claimant makes clear

     8   that the purpose of both cases, whether they were ostensibly for breach of contract or torts, was

     9   to recover from CARS Recovery, Inc. for alleged “breach of peace” during the repossession of

    10   the Subject Vehicle.

    11            For the foregoing reasons, Respondents respectfully request that the Arbitrator enter an

    12   Order in favor of Respondents, dismissing Claimant claims in their entirety with prejudice.

    13   II.     FACTUAL BACKGROUND

    14           The essential facts are not in dispute. On or about March 24, 2017, Claimant, Tiffany

    15   Coleman, purchased          a brand new red             2016    Honda Accord          Coupe,     VIN No.

    16   1HGCT1B82GA005512 (“the Subject Vehicle”), from Respondent Norm Reeves Honda

    17   Superstores Huntington Beach. Claimant financed $35,767.11 for the vehicle through AHFC.

    18   As part of her agreement, Claimant was required to pay approximately $800 per month for the

    19   Subject Vehicle.

    20           Unfortunately, Claimant defaulted on her requisite payments to AHFC, necessitating

    21   AHFC utilize the services a licensed repossessor, Respondent CARS Recovery, Inc., to perform

    22   an involuntary repossession of the Subject Vehicle on or about September 29, 2017. 1 Claimant

    23   took issue with the alleged way CARS Recovery, Inc. repossessed the Subject Vehicle, and on

    24   or about October 11, 2017, Claimant filed the Small Claims Action in Orange County Superior

    25   Court, alleging “unlawful repossession and breach of peace.” (See Vaughn Decl., Exhibit “A.”)

    26
         1
    27     Pursuant to an indemnification agreement, AHFC has tendered its defense and requested indemnity in the above-
         entitled matter to CARS Recovery Service, Inc. AHFC had also previously accepted the dealer, Coastal Auto Sales,
    28   Inc. dba Norm Reeves Honda Superstores Huntington Beach’s, tender of defense and request for indemnity, and also
         requested indemnity in the above-entitled matter to CARS Recovery Service, Inc. on their behalf.
                                                  - 3-                    Case No.: 01-17-0005-1840
                RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 31 of 58 Page ID #:111


     1   In the Small Claims Action, Claimant calculated the money owed to her as, “[T]he amount paid

     2   to retrieve car, damage[d] property. The amount of property currently in possession, and lost

     3   wages and pain and suffering.” (Id.) The Complaint was signed by Claimant under penalty of

     4   perjury. (Id.) On or about November 21, 2017, Claimant received a final Judgment in the Small

     5   Claims Action in the amount of $1,189.86. (Id.)

     6   III.   REQUEST FOR JUDICIAL NOTICE

     7          Respondents request this Arbitrator take judicial notice of Claimant’s claims in the Small

     8   Claims Actions, the final Judgment, and other documents in the mentioned above and the

     9   allegations therein. (Evid. Code § 452(d)(1).) Copies of the Small Claims Action are attached to

    10   the declaration of Darth K. Vaughn for the Arbitrator’s convenience.

    11   IV.    LEGAL ARGUMENT

    12          A.      Claimant’s Claims are Barred by Business and Professions Code § 7507.13.

    13          By law, Claimant can neither reach AHFC nor NRHHB for the alleged acts of the

    14   repossessor, CARS Recovery, Inc., because in California licensed repossessors are responsible

    15   for their own errors and omissions under the Repossessor's Act, and liability cannot be foisted

    16   upon those that hire them.

    17          In pertinent part, Business and Professions Code Section 75078.13 states:

    18          (b) The legal owner, debt collector, debtor, lienholder, lessor, lessee, or registered owner,
                or the agent of any of them, is not liable for any act or omission by a licensed repossession
    19          agency, or its agent, in carrying out an assignment or repossession order and is entitled
                to indemnity from the repossession agency for any loss, damage, cost, or expense,
    20          including court costs and attorney's fees, that the legal owner, debt collector, debtor,
                lienholder, lessor, lessee, or registered owner, or the agent of any of them, may
    21          reasonably incur as a result thereof. Nothing in this subdivision limits the liability of any
                person for his or her tortious conduct.
    22

    23   (Cal. Bus. & Prof. Code § 7507.13.)

    24          Therefore, as a matter of law section 7507.13 would therefore trump any “agency”

    25   allegations Claimant could make as to “agency” between AHFC and CARS Recovery, who is a

    26   licensed independent contractor. (Vaughn Decl., ¶ 4.)

    27          Accordingly, Claimant’s claims fail against Respondents AHFC and NRHHB pursuant

    28   to the protections afforded by Business & Professions Code § 7507.13.

                                                  - 4-                    Case No.: 01-17-0005-1840
                RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 32 of 58 Page ID #:112


     1           B.      The Doctrine of Res Judicata Prevents Vexatious, Repetitive Legal

     2                   Proceedings, Like This One.

     3           This action is also barred by res judicata. This action and the prior small claims court

     4   case, which resulted in a final judgment, are between the same parties or their privies and are

     5   based on the same primary right.

     6            “The doctrine of res judicata applies not only to judicial proceedings but also to

     7   arbitration proceedings,” (Thibodeau v. Crum (1992) 4 Cal. App. 4th 749, 755) and it prevents

     8   vexatious litigation and requires parties to rest on one decision in their controversy. “‘Res

     9   judicata’ describes the preclusive effect of a final judgment on the merits.” (Mycogen Corp. v.

    10   Monsanto Co. (2002) 28 Cal.4th 888, 896.)

    11           It promotes judicial economy as it “ ‘ “precludes piecemeal litigation by splitting a single

    12   cause of action or relitigation of the same cause of action on a different legal theory or for

    13   different relief.” ’ ” (Id. at p. 897, 123 Cal.Rptr.2d 432.) The doctrine has two aspects: the first

    14   is claim preclusion, otherwise known as res judicata, which “prevents relitigation of the same

    15   cause of action in a second suit between the same parties or parties in privity with them.” (Id. at

    16   pp. 896–897 & fn. 7, 123 Cal.Rptr.2d 432; Lucido v. Superior Court (1990) 51 Cal.3d at p. 341.)

    17   The second is issue preclusion, or collateral estoppel, which “ ‘precludes relitigation of issues

    18   argued and decided in prior proceedings.’ ” (Mycogen, at p. 896, 123 Cal.Rptr.2d 432, quoting

    19   Lucido, at p. 341, 272 Cal.Rptr. 767.)

    20           Res judicata “rests upon the ground that the party to be affected, or some other with

    21   whom he is in privity, has litigated, or had an opportunity to litigate the same matter in a former

    22   action in a court of competent jurisdiction, and should not be permitted to litigate it again to the

    23   harassment and vexation of his opponent. Public policy and the interest of litigants alike require

    24   that there be an end to litigation.” (Panos v. Great Western Packing Co. (1943) 21 Cal. 2d 636,

    25   637.)

    26           Accordingly, “if a second suit involves (1) the same cause of action (2) between the same

    27   parties (3) after a final judgment on the merits in the first suit,” it is barred by res judicata. (DKN

    28   Holdings, supra, 61 Cal.4th at 824.) Res judicata bars not only the reopening of the original

                                                   - 5-                    Case No.: 01-17-0005-1840
                 RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 33 of 58 Page ID #:113


     1   controversy, but also subsequent litigation of all issues that were or could have been raised in

     2   the original suit. (Torrey Pines Bank v. Superior Court (1989) 216 Cal.App.3d 813, 821; see

     3   Weikel v. TCW Realty Fund II Holding Co. (1997) 55 Cal.App.4th 1234, 1245, 1249-1250.)

     4          Claim preclusion is a bar to the present action because: 1) The prior action ended in a

     5   final judgment on the merits, 2) The present action is on the same cause of action as the prior

     6   action, and 3) There is privity between the parties to the prior action and the present action.

     7   (Busick v. Workmen’s Comp. Appeals Bd. (1972) 7 Cal.3d 967, 974.) In Allstate Insurance

     8   Company v. Mel Rapton Inc. (2000) 77 Cal.App.4th 901; 92 Cal.Rptr.2d 151), the claim

     9   preclusion aspect of res judicata was held to apply to Small Claims Court judgments. Here, the

    10   Small Claims Action case ended in a final judgment on the merits. Accordingly, the Arbitrator

    11   may take judicial notice of that judgment.

    12                  1.       The Parties in Both Cases Were Either the Same or In Privity With

    13                           Each Other.

    14          The parties to the Small Claims Action and this action are the same, or in privity with

    15   one another for the purposes of res judicata.

    16           Privity of the parties means that the parties in the second action have an identity or

    17   community of interest with, and are adequately representation by, a party in the first action as

    18   well as that the circumstances are such that the party to be estopped should reasonably have

    19   expected to be bound by the prior adjudication. (Ceresino v. Fire Ins. Exchange (1989) 215

    20   Cal.App.3d 814, 820.)

    21          A person who is not a party to an action, but who is represented by a party, is bound by

    22   and entitled to the benefits of the judgment as though he or she were a party. (Del Costello v.

    23   State of California (1982) 135 Cal.App.3d 887, 891.) A person who is not a party but who

    24   controls an action, individually or in cooperation with others, is bound by the adjudications of

    25   litigated matters as if he or she were a party if he or she has a proprietary or is financially

    26   interested in the judgment or in the determination of a question of fact or law with reference to

    27   the same subject matter or transaction; if the other party has notice of his or her participation,

    28   the other party is equally bound. (C.C.P.§ 1908(b).)

                                                 - 6-                    Case No.: 01-17-0005-1840
               RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 34 of 58 Page ID #:114


     1          Here, for the purposes of res judicata, Respondents are all in privity with each other.

     2   Specifically, Respondents are in privity with each other because of the express agreement

     3   between AHFC and CARS Recovery, Inc. to repossess Claimants vehicle.

     4          Respondents have a community of interest and a common defense to all claims regarding

     5   the alleged “breach of peace” by CARS Recovery, Inc. Pursuant to an indemnification

     6   agreement, AHFC has tendered its defense and requested indemnity in the above-entitled matter

     7   to CARS Recovery Service, Inc. AHFC had also previously accepted the dealer, Coastal Auto

     8   Sales, Inc. dba Norm Reeves Honda Superstores Huntington Beach’s, tender of defense and

     9   request for indemnity, and also requested indemnity in the above-entitled matter to CARS

    10   Recovery Service, Inc. on their behalf. Ultimately, CARS Recovery Inc. is in control of the

    11   defense in both actions and is liable for how the repossession took place. For purposes of the

    12   circumstances of the actual repossession, Respondents are in privity with one another.

    13                  2.      There Was A Final Judgement on The Merits in The Prior Case.

    14          The final judgment in the prior case is not in dispute. Indeed, Claimant sent

    15   correspondence to CARS Recovery, Inc. with a notice of final judgment and demand for payment

    16   in the amount of $1,189.86, and CARS Recovery, Inc. has in-fact paid the judgment in the Small

    17   Claims Action. The only potential controversy regarding application of claim preclusion

    18   concerns the third element, whether the primary right (the right to be free from breach of peace)

    19   invaded in both cases was the same. They were.

    20          C.      There Is an Identity of The Factual Circumstances in Both Cases.

    21          “‘In California the phrase “causes of action”’ is often used indiscriminately ... to mean

    22   counts which state [according to different legal theories] the same cause of action ... .' But for

    23   purposes of applying the doctrine of res judicata, the phrase ‘cause of action’ has a more precise

    24   meaning: The cause of action is the right to obtain redress for a harm suffered, regardless of the

    25   specific remedy sought or the legal theory (common law or statutory) advanced... “‘cause of

    26   action”’ is based upon the harm suffered, as opposed to the particular theory asserted by the

    27   litigant. Even where there are multiple legal theories upon which recovery might be predicated,

    28   one injury gives rise to only one claim for relief. ““Hence a judgment for the defendant is a bar

                                                 - 7-                    Case No.: 01-17-0005-1840
               RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 35 of 58 Page ID #:115


     1   to a subsequent action by the plaintiff based on the same injury to the same right, even though

     2   he presents a different legal ground for relief.”” Thus, under the primary rights theory, the

     3   determinative factor is the harm suffered. When two actions involving the same parties seek

     4   compensation for the same harm, they generally involve the same primary right.” (Boeken v.

     5   Philip Morris USA, Inc. (2010) 48 Cal.4th 788, 798, citations omitted.)

     6          The invasion of one primary right, such as the right to be free from injury to the person,

     7   gives rise to a single cause of action. (Slater v. Blackwood (1975) 15 Cal.3d 791, 795;

     8   Frommhagen v. Board of Supervisors (1987) 197 Cal.App.3d 1292, 1299-1300.) Thus, when

     9   there are multiple legal theories on which recovery might be made, one injury gives rise to only

    10   one claim for relief. (Allstate Insurance Company v. Mel Rapton Inc. (2000) 77 Cal.App.4th 901,

    11   908; Slater v. Blackwood (1975) 15 Cal.3d 791, 795.) “It is clearly established that... ‘there is

    12   but one cause of action for one personal injury [which is incurred] by reason of one wrongful

    13   act.’ ” (Slater v. Blackwood, supra, 15 Cal.3d at p. 795.)

    14          There is no dispute that this case concerns Claimant’s claims of breach of peace of CARS

    15   Recovery Inc.’s repossession of the Subject Vehicle. Claimant may attempt to contend that the

    16   prior Small Claims Action was not for breach of contract, but rather to recover repossession fees,

    17   and is, therefore, based on a different primary right. As shown in the Claimant’s correspondence,

    18   the same primary right is involved in both cases.

    19          Claimant’s October 16, 2017 correspondence to Respondent Norm Reeves Honda

    20   Superstores Huntington Beach, states the basis for this arbitration is an alleged “breach of peace”

    21   that occurred when the Subject Vehicle was repossessed. (See Vaughn Decl., Exhibit “B”.)

    22   Claimant specifically states that the “The Breach of Peace entitles me to damages in the full

    23   amount of the loan agreement, compensation for my personal property, and repossession fees.”

    24   (Id.) The primary right complained of is exactly the same as the claims alleged in the Small

    25   Claims Action where Plaintiff claimed the alleged “Breach of Peace” by CARS Recovery Inc.,

    26   entitled her to “[T]he amount paid to retrieve car, damage[d] property. The amount of property

    27   currently in possession, and lost wages and pain and suffering.” (See Vaughn Decl. Exhibit “A”.)

    28   Thus, the correspondence from Claimant makes clear that the purpose of both cases, whether

                                                 - 8-                    Case No.: 01-17-0005-1840
               RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 36 of 58 Page ID #:116


     1   they were ostensibly for breach of contract or torts, was to recover from CARS Recovery, Inc.

     2   for a “breach of peace” during repossession of the Subject Vehicle. 2

     3            These are the same issues raised in the Small Claims Action. The primary right invaded

     4   in both cases is identical - the freedom not to be injured by a breach of peace during repossession

     5   of a vehicle. Accordingly, this arbitration is barred by claim preclusion.

     6            D.        Claimant Waived Any Damages Above the Statutory Small Claims Amount.

     7            Courts have held that a party, by filing a claim in small claims court, “intentionally

     8   waives excess damages over the small claims court jurisdictional limit,” regardless of the amount

     9   of actual damages. (Jellinek v. Superior Court (1991) 228 Cal.App.3d 652, 279 Cal. Rptr. 6, 8.)

    10   Courts around the country have ruled that Plaintiffs may waive part of their damages claim in

    11   order to benefit from the speed and low cost offered by small claims court and cannot, once they

    12   receive a judgment, thereafter sue for the remaining balance that was in excess of the amount

    13   allowed in small claims court. (See Hellman v. Ploss (1974) 46 AD2d 658, 359 NYS 2d 823,

    14   828).

    15            Here, this issue was brought in small claims court, and there was an adjudication in small

    16   claims court in favor of the plaintiff, now Claimant. Claimant made a voluntary decision to bring

    17   the action in small claims court, received a favorable judgment, and is attempting to recover

    18   twice for the same damages and should be precluded.

    19            It would be a dangerous precedent to allow a party, who receives a judgment against

    20   another party, to then recover excess damages against those same parties in another lawsuit.

    21   Policy considerations strongly support not allowing excess damages above the small claims

    22   statutory limit.

    23            E.        Claimant Should Not be Allow to Profit from Her Own Wrongdoing

    24            The equitable doctrine of unclean hands has no legal equivalent. Thus, it has been

    25   allowed as an affirmative defense in legal actions. (Unilogic v. Burroughs Corp. (1992) 10

    26   Cal.App.4th 612, 619.) Under the “unclean hands” doctrine, a party is barred from relief if he or

    27   2
           Claimant never disputes that she failed to make her requisite payments for the Subject Vehicle that resulted in the
    28   repossession. Claimant only takes issue with how the repossession took place, claiming said “breach of peace”
         somehow now voids the original loan agreement for the Subject Vehicle.
                                                   - 9-                    Case No.: 01-17-0005-1840
                 RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 37 of 58 Page ID #:117


     1   she has engaged in any unconscientious conduct directly related to the transaction or matter

     2   before the court. (Burton v. Sosinsky (1988) 203 Cal.App.3d 562, 573; California Satellite

     3   Systems, Inc. v. Nichols (1985) 170 Cal.App.3d 56, 70.)

     4           Here, Claimant appears to take no responsibility for her actions in this matter and seeks

     5   to profit from her own wrongdoing. Claimant now seeks to void the purchase agreement for the

     6   Subject Vehicle, obtain a windfall for failing to fulfill her contractual obligations and setting in

     7   motion the events that led to repossession of the Subject Vehcle.

     8           Equitable estoppel “takes its life, not from the language of the statue, but from the

     9   equitable principle that no man [or woman] will be permitted to profit from his own wrongdoing

    10   in a court of justice.” (Battuello v. Battuello, (1998) 64 Cal. App. 4th 842, 847.) “One should

    11   not profit from one’s own wrongdoing” (Bernson v. Browning-Ferris Industries of California,

    12   Inc. (1994) 7 Cal.4th 926.)

    13           The doctrine of unclean hands “says that whenever a party, who, as actor, seeks to set the

    14   judicial machine in motion and obtain some remedy, has violated conscience or good faith or

    15   other equitable principle, in his [or her] prior conduct, then the doors of the court will be shut

    16   against him…” (Dickson, Calson & Campillo v. Pole, (2000) 83 Cal. App. 4th 436, 446-447,

    17   n.7.)

    18           Here, the law dictates that Claimant should not profit from their wrongdoing by bringing

    19   an action to recover monies above and beyond that amount she has already recovered.

    20   Additionally, Claimant should be barred from recovery by the doctrine of unclean hands as a

    21   result of her own wrongdoing with instituting an action in an attempt to double recover, or to

    22   recover an amount above and beyond the statutory limitation of small claims court.

    23   ///

    24   ///

    25   ///

    26   ///

    27   ///

    28   ///

                                                   - 10-                   Case No.: 01-17-0005-1840
                 RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 38 of 58 Page ID #:118


     1   V.     CONCLUSION

     2          For the foregoing reasons, Respondents respectfully request the Arbitrator enter an Order

     3   in favor of Respondents, dismissing Claimant’s claims in their entirety with prejudice.

     4
         Dated: April 4, 2018                         SANDERS ROBERTS LLP
     5

     6
                                                      _________________________
     7                                                Darth K. Vaughn
                                                      Attorneys for Respondents
     8                                                AMERICAN HONDA FINANCE
                                                      CORPORATION, and
     9                                                NORM REEVES HONDA SUPERSTORES
                                                      HUNTINGTON BEACH
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                 - 11-                   Case No.: 01-17-0005-1840
               RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 39 of 58 Page ID #:119


     1                            DECLARATION OF DARTH K. VAUGHN
     2
                I, Darth K. Vaughn, declare as follows:
     3
                1.      I am a member in good standing of the State Bar of California and am admitted
     4
         to practice before all courts of the State of California. I am a partner with the law firm of
     5
         Sanders Roberts, LLP, attorneys of record for Respondents American Honda Finance
     6
         Corporation, and Norm Reeves Honda Superstores Huntington Beach. The facts set forth in
     7
         this Declaration are made of my own personal knowledge, and, if called upon to testify, I could
     8
         and would competently testify thereto.
     9
                2.      Attached hereto as Exhibit “A” are true and correct copies of excepts of
    10
         Claimant’s Small Claims Action.
    11
                3.      Attached hereto as Exhibit “B” is a true copy of Claimant’s October 16, 2017
    12
         Correspondence to Respondent Norm Reeves Honda Superstores Huntington Beach.
    13
                4.      I am informed and believe the Cars Recovery Inc. is, and at all relevant times
    14
         was, a licensed repossessor in the state of California by and through the California Bureau of
    15
         Security and Investigative Services.
    16
                I declare under penalty of perjury under the laws of the State of California that the
    17
         foregoing is true and correct.
    18
                Executed on April 4, 2018 at Newport Beach, California.
    19

    20                                                          ____________________________
                                                                Darth K. Vaughn
    21

    22

    23

    24

    25

    26

    27

    28
                                                 - 12-                   Case No.: 01-17-0005-1840
               RESPONDENTS’ BRIEFING ON CLAIM/ISSUE PRECLUSION AND WAIVER OF DAMAGES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 40 of 58 Page ID #:120




                 EXHIBIT A
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 41 of 58 Page ID #:121




                                                       'Plaintiffs Claim and ORDER                           Cieri< stamps dale here when form 1s filed.
                SC-100
                                                        to Go to Small Claims Court
       Notice to the person being sued :
                                                                                                                            FILED
                                                                                                                   SUPEROR COURT OF CAUFORNIA
                                                                                                                        COUNTY OF ORANGE
          You are the defendant if your name is listed in @ on page 2 of this
          form. The person suing you is the plaintiff, listed in on page 2.          CD
      • You and the Plaintiff must go to court on the trial date listed below. If you                                           10/11/2017
        do not go to court, you may lose the case.                                                                      C1eil   at lhe SUpenor Coun
                                                                                                                   B1 c1arou1 Bustamante        ~UI)'
      • If you lose, the court can order that your wages. money, or property be
        taken to pay this claim
      • Bring witnesses, receipts, and any evidence you need to prove your case.
                                                                                                            SuperiOr Court of California, County of
      • Read this form and all pages attached to understand the claim against
                                                                                                             Orange
        you and to protect your rights
                                                                                                             700 W Civic Cen11r Dove
      A viso al Demandado:                                                                                   Santa Ana. CA 92701

      • Usted es el Demandado si su nombre figura en @ de la pagina 2
        de este formulario. La persona que lo demanda es el Demandante, la que
        figura en          CD
                     de la p~gina 2.                                                                         Court '11/s in case number when form is fll«I.
                                                                                                            C.seNumber :
     • Usted y el Demandante tienen que presentarse en la corte en la fecha del
                                                                                                             30-:l017-009489Q&.SC-SC-CJC
       ju1cio indicada a continuaci6n. Si no se presenta, puede perder el caso.
                                                                                                            Case Name:
     • Si pierde el caso la corte podria ordenar que le quiten de su sueldo, dinero u                       Co'eman vs Cers Reoovery, Inc
       otros bienes para pagar este reclamo.
     • Lleve test1gos. recibos y cualquier otra prueba que necesite para probar su caso
     • Lea este formulario y todas las paginas adjuntas para entender la demanda en
       su contra y para proteger sus derechos.
                                                                           Order to Go to Court
     The people in                      Ci) and @ must go to court: (Clerk fills out section below.)
           Trial
           Date
                         +              Date
                                       11/21/2017
                                                              Time
                                                             06:30·00 AM
                                                                              Department
                                                                                C04
                                                                                           Name and address of court if different from above

                              1
                             2
                             3                                                                                                     --·
                                                                                       ~~                                         -··
                                                                                                                                  '· :
        Date:                 10/11/2017                                    Clerk,   by----~~-------------,--· Deputy

    Instructions for the person suing:
    • You are the plaintiff. The person you are suing is the defendant
    • Before you fill out this form, read Form SC-100-INFO, Information for the Plaintiff, to know your rights. Get
      SC-100-INFO at any courthouse or county law library, or go to: www.courts.ca.govlsmallclaimslforf:}. ~
    • Fill out pages 2 and 3 of this form Then make copies of all pages of this form (Make one copy for each party named in
      this case and an extra copy for yourself) Take or mail the original and these copies to the court clerk's office and pay
      the filing fee The clerk will wnte the dale of your tr1a l in the box above.
    • You must have someone at least 16-not you or anyone else listed in this case-give each Defendant a court-stamped
      copy of all five pages of this form and any pages this form tells you to attach There are special rules for "serving," or
      delivering, this form to public entities, associations, and some businesses. See Forms SC-104, SC-1048,
      and SC-104C.
   • Go to court on your trial date listed above. Bnng witnesses. receipts. and any evidence you need to prove your case

   ..k.tdl01 1 Coonc::.t of c.irtO<nta W.V'N COIJlf$ GI o~
   ll•.,..., Januaty 1. 2011. lolanootol) Form                         Plaintiffs Claim and ORDER                                              SC-100, Page 1
   Coot ol C"°' Ptoee<l"'e § 116 110 tlltq                             to Go to Small Claims Court                                                            -+
   116 220(t, 116 J.IO!Ol
                                                                              {Small Claims)
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 42 of 58 Page ID #:122



    Plaintiff (list names) ·                                                                C.MH...-.:
    Tiffany Coleman '                                                                       30·2017-0094 8906-SC·SC-CJC



   G)     The plaintiff (the person, business, or publlc entity that is suing) is:
          Name: Tiffany Coleman                                                          Phone:657-222-7915

          Street address:
                                Street                                          City                 St818
          Mailing address (if different) : P.O Box 1155, Huntington Beach, CA 92647
                                              Street                           City                  State       Zip
          If more than one plaintiff, list next plaintiff here:
          Name:                                                                          Phone·_ _ _ _ _ _ _ _ _ __

         Street address:
                           -s~1~ree~,---------------~0~1y:-:--------...s1~ar~e---.,liP,,,.----~


         Mailing address (if different) ·
                                          -~&~ree_,..1----------~c~,t-r------~s~te~te--__,,z~~----~


         0    Check here if more than two plaintiffs and attach Form SC-100A.
         0    Check here if either plaintiff listed above is doing business under a fictitious name. If so. attach Form SC-103.
         0    Check here if any plaintiff is a "licensee" or "deferred deposit originator" (payday lender) under Financial
              Code sections 23000 et seq.
   ®     The defendant (the person, business, or public entity being sued) is:
         Name: Cars Recovery, Inc                                                        Phone:




         Marling address (if different): 5449 N Peck Road . Arcadia. CA 91006
                                             Street                            City                  Stale       Zip
         If the defendant Is a corporation, limited liability company, or public entity, list the person
         or agent authorized for service of process here:

         Name.                                                      Job title, if known : - - - - - - - - - - - -- -
         Street address:
                               -..S-t
                                    ree
                                     _,..1-----------------,c~,,~Y-------s
                                                                         =-a1-
                                                                             e---z-
                                                                                  ~-----


         O   Check here if more than one defendants and attach Form SC-1 DOA
         D Check here If any defendant is on active military duty, and write his or her name here · _ _ _ _ __
        The plaintiff claims the defendant owes$ 9 500.00                  . (Explain below):
        a Why does the defendant owe the plaintiff money?
          The defendant owes the Plaintiff money for unlawful repossession and breach of peace.
        b When did this happen? (Date). 0812912017
           If no specific date. give the time period: Date started·                 Through: - - - - - - - -
        c. How did you calculate the money owed to you? (Do not include court costs or fees for service.)
           The money owed is calculated by the amount paid to retrieve car, damage property. The amount of
           property currently in possession, and lost wages and pain and suffering.
        0    Check here    1f you   need more space Altac/1 one sheet of paper or Form MC-031 and wnte •SC- 100, Item 3 " at
             the top.




                               Plaintiffs Claim and ORDER to Go to Small Claims Court                             SC-100, Page 2
                                                    (Small Claims)
                                                                                                                             '
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 43 of 58 Page ID #:123



    Plaintiff (list names}:
    Tiffany Coleman                                                                                                     30-2017·OOS.8906-SC-SC-CJC


    0      You must ask the defendant (in person, in writing, or by phone) to pay you before you
           sue. If your claim is for possession of property, you must ask the defendant to give you
           the property. Have you done this?
          0        Yes      0      No If no, e><pla1n why not·


    © Why are you filing your claim at this courthouse?
          This courthouse covers the area (check the one that applies):
             a.   IKJ    (1) Where the Defendant lives or does business.                        (4) Where a contract (written or spoken) was made,
                         (2) Where the Plaintiffs property was damaged.                           signed, performed, or broken by the Defendant or
                                                                                                  where the Defendant lived or did business when
                         (3) Where lhe Plaintiff was injured.
                                                                                                  the Defendant made the contract.
             b.   0     Where the buyer or lessee signed the contract. lives now, or lived when the contract was made , if this claim
                        is about an offer or contract for personal. family. or household goods, services, or loans. (Code Civ. Proc.,
                        § 395(b).)
             c.   O     Where the buyer signed the contract, lives now. or lived when the contract was made, if this claim is about
                        a retail installment contract (like a credit card). (Civil Code,§ 1812. 10.)
           d      0     Where the buyer signed the contract, lives now, or lived when the contract was made, or where the vehicle
                        is permanently garaged, if this claim is about a vehicle finance sale. (Civil Code, § 2984.4.)

           e.     0     Other (specify).
    © List the zip code of the place checked in ®above (if you know): _92_6_4_7_ _ _ _ __ __ _ __
   0     Is your claim about an attorney-client fee dispute?                                     0     Yes   fKl   No
          ff yes, and 1f you have had arbitration, fiff ou/ Form SC-101 , attach it to this form. and check here.                            0
    ©    Are you suing a public entity?                            0      Yes (K] No
         If yes. you must file a written claim with the entity flfst                        0
                                                                          A claim was fifed on (date) - - - - - - - - -
         If the public entity denies your claim or does not answer within the time affowed by law, you can file this form.
   ©     Have you filed more than 12 other small claims within the last 12 months in California?
         0        Yes      0     No If yes, the filing fee for this case will be ll1gher.

   @ ts your claim for more than $2,500? IBJ Yes D                                                No
         If yes, I have not filed. and understand /hat I cannot fife, more than two small claims cases for more than $2,500                            m
         California during this calendar year.
   @     I understand that by filing a claim in small claims court, I have no right to appeal this
         claim.
         I declare , under penalty of periury under California State law. that the information above and on any attachments to
         this form is true and correct.
        Date:           10111'2017       Tiffany Coleman

        Date
                                         Srcond PQ,.,~.., types°' P'Htfs ~f""lr(:   l:~ft

                               Requests for Accommodations
                               Assistive listening systems, computer-assisted real-time captioning, or sign language inlerpreter services
                               are available if you ask at least five days before the trial Contact the clerk's office for Form
                               MC-4 10, Request.for Acco111111odatio11s by Per~cms W11h Disabili11es and Response (Civil Codr, §5./ 8.)




   Revi""" January 1 2017            Plaintiffs Claim and ORDER to Go to Small Claims Court                                                  SC-100, Page 3
                                                                                                                                                        ~
                                                         (Small Claims)
         Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 44 of 58 Page ID #:124




               Name and Address of Court:                                                                                                                              SC-130
               Superior Court of California, County of Orange
, :? •         Central Justice Center
               700 W. Civic Center Drive
                                                                                                  SMALL CLAIMS CASE N0 . ~0-20 1 7- 00948906-SC-SC-CJC
               Santa Ana. CA 92701
                                                                                           AV/SO A TODDS LOS DEMANDANTES Y DEMANDADOS:
                NOTICE TO ALL PLAINTIFFS AND DEFENDANTS:
                                                                                           Su caso ha sido resuelto por la corte para reclarnos
                Your small claims case has been decided. If you lost the                   judiciales menores. SI la corte ha decidido en su contra y
                case, and the court ordered you to pay money, your                          ha ordenado quo usted pague dinero, le pueden quitar su
                wages, money, and property may be taken without further                    salario, su dinero, y otras cosas de su propiedad, sin aviso
                warning from the court. Read the back of this sheet for                    adicional por parte de esta corte. Lea el reverse de este
                important information about your rights.                                   formulario para obtener informacion de importancia acerca
                                                                                           de sus derechos.
           I     PLAINTIFF/DEMANDANTE (Name, streer address. and telephone number of ea~     IOEF'ENDAN T/OEMANDADO •-(Name. street address, and telephone number of each):

                Tiffany Coleman                                                                   Ca rs Recovery, Inc.
                P.O. Box 11 55                                                                    5449 N Peck Road
                Huntingto n Beach, CA 92647                                                       Arcadia, CA 9 1006

                 TelepnoneNo.:    (657) 222-7915                                               Telephone No.:
           1




           I    Telephone No ..


           D           See attached sheet for additional plaintiffs and defendants.
                                                                   NOTICE OF ENTRY OF JUDGMENT                             D     Ame nded
           Judgment was entered as checked below on (date): 11/21 /2017
           1.      0Defendant (name, if more than one): Cars Recovery, Inc.
                    shall pay plaintiff (name, if more than one): Tiffany Coleman
                    $ 11 89.86             principal and: $ 0 .00         costs on plaintiffs claim.
           2.      DDefendant does not owe plaintiff any money on plaintiffs claim.
           3.      DPlaintiff (name, if more than one):
                    shall pay defendant (name, if more than one):
                    $                       principal and $               costs on defendant's claim.
           4.      DPlaintiff does not owe defendant any money on defendants claim.
           5.      DPossession of the following property is awarded to plaintiff (describe property):



           6.      D       Payments are to be made at the rate of: $               per (specify period):             . beginning on (date):
                          and on the (specify day):                     day of each month thereafter until paid in full. If any payment is missed, the
                         entire balance may become due immediately.
           7.      D       Dismissed in court    D  with prejudice.       D
                                                                          without prejudice.
           8.      D      Attorney-Client Fee Dispute (Attachment to Notice of Entry of Judgment) (form SC-132) is attached.
           9.      D       Other (specify):

          10.      D  This judgment results from a motor vehicle accident on a California highway and was caused by the judgment debtor's
                      operation of a motor vehicle. If the judgment is not paid, the judgment creditor may apply to have the judgment
                      debtor's drivers license suspended.
           11 . Enforcement of the judgment is automatically postponed for 30 days or, if an appeal is filed, until the appeal is decided.
          12.     D   This notice was personally delivered to (insert name and date):
          13. CLERK'S CERTIFICATE OF MAILING- I certify that I am not a party to this action. This Notice of Entry of Judgment was mailed
              first class, postage prepaid, in a sealed envelope to the parties at the addresses shown above. The mailing and this certification
              occurred at the place and on the date shown below.
                           Place of mailing:                                                . California
                           Date of mailing:
                                                                                                   Clerk, by - - - - - - - - - - - - ,Deputy

                       The county provides small claims advisor services free of charge. Read the information sheet on the reverse.
                                                                                                                                                                   Page 1 of 2

          j~:id8g:,~0~,~~\;;:~r: Mandata<y use                      NOTICE OF ENTRY OF JUDGMENT                                               Code of Civil Procedure, § 116.610
                                                                                                                                                           W"WW.courtmfo.ca.gov
          sc-130 (Rev. July 1, 20101                                             (Small Claims)
           If exhibits were reta ined: Code of C ivil Procedure § 1952 states exhibits shall be destroyed 60 days afte r thP. fin::1I                              rfct 0   •-

           mination of the a ction. Go to the clerk's offir.A ;:it th e <> h""~ ;,._. , _ _ - - · .. ·
     Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 45 of 58 Page ID #:125

     Name and Address of Coun                                                                                                                              SC-1 30
     Superior Court of California, County of Orange
     Central Justice Center
     700 W. Civic Center Drive
     Santa Ana. CA 92701                                                                SMALL CLAIMS CASE N0 .~0-2017 -00948906-SC-SC-CJC

      NOTICE TO ALL PLAINTIFFS AND DEFENDANTS:                                   AV/SO A TODOS LOS DEMANDANTES Y DEMANDADOS:
                                                                                 Su caso ha sido resuelto por la corte para reclarnos
      Your small claims case has been decided. If you lost the                   judiciales menores. Si la corte ha decidido en su contra y
      case, and the court ordered you to pay money, your                          ha ordenado quo usted pague dinero, le pueden quitar su
      wages, money, and property may be taken w ithout further                   salario, su dinero, y otras cosas de su propiedad, sin aviso
      warning from the court. Read the back of this sheet for                    adicional por parte de esta corte. Lea el reverso de este
      important information about your rights.                                   formulario para obtener informacion de importancia acerca
                                                                                 de sus derechos.
 J    PLAINTIFF/DEMANOANTE (Name, street address. and telephone number of ea~      iOEFENDANT/DEMANDADO ·-(Name. street address. and telephone number of each):

      Tiffany Coleman                                                                  Cars Recovery, Inc.
      P.O. Box 11 55                                                                   5449 N Peck Road
      Huntington Beach, CA 92647                                                       Arcadia, CA 91006

      Telephone No   (657) 222-79 15                                                 Telephone No.:




 I    Telephone No                                                 ___J
 D          See attached sheet for additional plaintiffs and defendants.
                                                        NOTICE OF ENTRY OF JUDGMENT                             D     Amended
Judgment was entered as checked below on (date): 11/21/2017
1.      0Defendant (name, if more than one): Cars Recovery, Inc.
         shall pay plaintiff (name, if more than one): Tiffany Coleman
         $ 1189.86              principal and: $ 0.00          costs on plaintiffs claim.
2.      DDefendant does not owe plaintiff any money on plaintiffs claim.
3.      DPlaintiff (name, if more than one):
         shall pay defendant (name, if more than one):
        $                        principal and $               costs on defendant's claim.
4.      DPlaintiff does not owe defendant any money on defendants claim.
5.      DPossession of the following property is awarded to plaintiff (describe property):



6.      D       Payments are to be made at the rate of: $                     per (specify period):             , beginning on (date):
               and on the (specify day):                            day of each month thereafter until paid in full. If any payment is missed, the
              entire balance may become due immediately.
7.      D       Dismissed in court           D
                                         with prejudice.       D      without prejudice.
8.      D       Attorney-Client Fee Dispute (Attachment to Notice of Entry of Judgment) (form SC-132) is attached.
9.      D       Other (specify):

10.     D This judgment results from a motor vehicle accident on a California highway and was caused by the judgment debtor's
          operation of a motor vehicle. If the judgment is not paid. the judgment creditor may apply to have the judgment
          debtor's drivers license suspended.
11. Enforcement of the judgment is automatically postponed for 30 days or, if an appeal is filed , until the appeal is decided.
12.     D   This notice was personally delivered to (insert name and date):
13. CLERK'S CERTIFICATE OF MAILING- I certify that I am not a party to this action. This Notice of Entry of Judgment was mailed
    first class. postage prepaid, in a sealed envelope to the parties at the addresses shown above. The mailing and this certification
    occurred at the place and on the date shown below.
                Place of mailing:                                                 • California
                Date of mailing:
                                                                                           Clerk, by - - - - - - - - - -- - - . Deputy

            The county provides small claims advisor services free of charge. Read the information sheet on the reverse.
                                                                                                                                                       Page 1of2
               0
ji~1:1d8i;.t,:;\ ~,~~\f';~~i Mandatory use               NOTICE OF ENTRY OF JUDGMENT                                              Code of Civil Procedure, § 116.610
                                                                                                                                               www.courtinfo.ca.gov
sc.130 !Rev. July 1. 20101                                       (Small Claims)
If exhibits were retained: Code of Civil Procedure § 1952 states exhibits shall be destroyed 60 days after the final deter-
mination of the action. Go to the clerk's office at the above justice center if you wish the exhibits to be returned to you.
                                                                                                                                                     83 . 277285 . 2 of 6
  Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 46 of 58 Page ID #:126

                                                                                                                          SC-130
                   INFORMATION AFTER JUDGMENT                                   I   INFORMAC/ON DESPUES DEL FALLO DE LA CORTE
     Your small claims case has been decided. The judgment or decision of the court appears on the front of this sheet. The court
     may have ordered one party to pay money to the other party. The person (or business) who won the case and who can collect
     the money is called the judgment creditor. The person (or business) who lost the case and who owes the money is called the
     judgment debtor.
     Enforcement of the judgment is postponed until the time for appeal ends or until the appeal is decided. This means that the
     judgment creditor cannot collect any money or take any action until this period is over. Generally, both parties may be
     represented by lawyers after judgment.
  IF YOU LOST THE CASE . . .                                                  b. VOLUNTARY PAYMENT
 1 . If you lost the case on your own claim and the court did not                  Ask the jud!;!ment debtor to pay the money. If your claim was
       award you any money, the court's decision on your claim is                  for possession of property, ask the judgment debtor to return
       FINAL. You may not appeal your own claim .                                  the property to you. THE COURT WILL NOT COLLECT THE
                                                                                   MONEY OR ENFORCE THE JUDGMENT FOR YOU.
 2 . If you lost the case and the court ordered you to pay money,
       your money and property may be taken to pay the claim
       unless you do one of the following things:                             c. STATEMENT OF ASSETS
     a. PAY THE JUDGMENT                                                           If the judgment debtor does not pay the money, the law
         The law requires you to pay the amount of the jud!;jment. You             requires the debtor to fill out a form called the Judgment
         may pay the judgment creditor directly, or pay the Judgment to            Debtor's Statement of Assets (form SC-133). This form will tell
         the court for an additional fee. You may also ask the court to            you what property the judgment debtor has that may be
         order monthly payments you can afford.                                    available to pay your claim . If the judgment debtor willfully fails
        Ask the clerk for information about these procedures.                     to send you the completed form , you may file an Application
                                                                                  and Order to Produce Statement of Assets and to Appear for
     b. APPEAL                                                                    Examination (form SC-134) and ask the court to give you your
         If you disagree with the court's decision, you may appeal the            attorney's fees and expenses and other appropriate relief,
        decision on the other party's claim. You may not                          after proper notice, under Code of Civil Procedure section
        appeal the decision on your own claim. However, if any party              708.170.
        appeals, there will be a new trial on all the claims. If you
        appeared at the trial , you must begin your appeal by filing a       d. ORDER OF EXAMINATION
        form called a Notice of Appeal (form SC-140) and pay the                  You may also make the debtor come to court to answer
        required fees within 30 days after the date this Notice of Entry          questions about income and property. To do this, ask the clerk
        of Judgment was mailed or handed to                                       for an Application and Order for Appearance and Examination
        you. Your appeal will be in the superior court. You will                  (Enforcement of Judgment) (form EJ-125) and pay the required
          have a new trial and you must present your evidence again.              fee. There is a fee if a law officer serves the order on the
        You may be represented by a lawyer.                                      judgment debtor. You may also obtain the judgment debtors
     c. VACATE OR CANCEL THE JUDGMENT                                             financial records. Ask the clerk for the Small Claims Subpoena
        If you did not go to the trial , you may ask the court to vacate or       and Declaration (form SC-107) or Civil Subpoena Duces
        cancel the judgment. To make this request, you must file a                Tecum (form SUBP-002).
        Motion to Vacate the Judgment (form SC-135) and pay the
        required fee within 30 days after the date this Notice of Entry e. WRIT OF EXECUTION
        of Judgment was mailed. If your request is denied, you then              After you find out about the judgment debtor's property, you
        have 10 days from the date the notice of denial was mailed to            may ask the court for a Writ of Execution (form EJ-1 30) and
        file an appeal. The period to file the Motion to Vacate the              pay the required fee. A writ of execution is a court paper that
        Judgment is 180 days if you were not properly served with the            telfs a law officer to take property of the judgment debtor to
        claim. The 180-day period begins on the date you found out or            pay your claim. Here are some examples of the kinds of
        should have found out about the judgment against you .                   property the officer may be able to take: wages , bank
                                                                                 account, automobile, business property, or rental income.
 IF YOU WON THE CASE . . .                                                       For some kinds of property, you may need to file other forms.
 1. If you were sued by the other party and you won the case,                    See the law officer for information.
      then the other party may not appeal the court's decision.
 2. If you won the case and the court awarded you money, here               f. ABSTRACT OF JUDGMENT
      are som~ steps you may take to collect your money or get                   The judgment debtor may own land or a house or other
      possession of your property:                                               buildings. You may want to put a lien on the property so that
      a. COLLECTING FEES AND INTEREST                                            you will be paid if the property is sold. You can get a lien by
            Sometimes fees are charged for filing court papers or for            filing an Abstract of Judgment (form EJ-001) with the county
            serving the judgment debtor. These extra costs can                   recorder in the county where the property is located. The
            become part of your original judgment. To claim these                recorder will charge a fee for the Abstract of Judgment
            fees, ask the clerk for a Memorandum of Costs.

   NOTICE TO THE PARTY WHO WON: As soon as you have been paid in full, you must fill out the form below and mail it to the
   court immediately or you may be fined . If an Abstract of Judgment has been recorded , you must use another form; see the clerk
   for the proper form .

                                                                                          SMALL CLAIMS CASE NO.: 30-2017·00948906-SC-SC-CJC
                                           ACKNOWLEDGMENT OF SATISFACTION OF JUDGMENT (Do not
                                           use this form if an Abstract of Judgment has been recorded.)
 To the Clerk of the Court:
 I am the D judgment creditor                D assignee of record.
 I agree that the judgment in this action has been paid in full or otherwise satisfied.
 Date:


                             (TYPE OR PRINT NAME)                                                              (SIGNATURE)
                                                                                                                                           Page 2 of 2
SC-130 fRev. July 1, 2010)                              NOTICE OF ENTRY OF JUDGMENT
                                                                     (Small Claims)




                                                                                                                                         83 . 277285 . 3 of 6
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 47 of 58 Page ID #:127



 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 Central Justice Center
 700 W. Civic Center Dri ve
 Santa Ana, CA 92702
 SHORT TITLE: Coleman vs. Cars Recovery, Inc.



      CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                          CASE NUMBER:
                       SERVICE                                                           30-2017-00948906-SC-SC-CJC


    I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Entry of Judgment (Sma ll
    Claims) has been placed for collection and mail ing so as to cause it to be mailed in a scaled envelope with postage fully
    prepaid pursuant to standard court practice and addressed as indicated below. This certification occurred at Santa Ana,
    California on 12/6/I 7. Following standard court practice the mailing will occur at Sacramento, California on 12/7/ 17.

    CA RS RECOVERY, INC.                                              TIFFANY COLEMAN
    5449 N PECK ROAD                                                  P.O. BOX 1155
    ARCA DI A, CA 9 1006                                              ll UNTINGTON BEAC ll , CA 92647




                                        Clerk of the Court, by:

                                                                                                                            , Deputy




                        CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE


VJ 1013a (June 2004)                                                                            Code of Civ. Procedure . § CC PI 0 I3(a)

                                                                                                                              83 . 277285 . 4 of 6
 Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 48 of 58 Page ID #:128

                                                    MAIL TO THE JUDGMENT CREDITOR
                                                                                                                                         SC-133
                                                      DO NOT FILE WITH THE COURT
 JUDGMENT CREDITOR (the person or business who won the case) (name):


JUDGMENT DEBTOR (the person or business who lost the case and owes money) (name):


                                                                                  SMALL CLAIMS CASE NO.:
   NOTICE TO JUDGMENT DEBTOR: You must (1) pay the                          AVISO AL DEUDOR POR FALLO JUDICIAL: Usted debe (1)
   judgment or (2) appeal or (3) file a motion to vacate. If you            pagar el monto del fallo judicial, o (2) presentar un recurso
   fail to pay or take one of the other two actions, you must               de apelaci6n o (3) presentar un recurso de nulidad. Si
   complete and mail this form to the judgment creditor. If you do          usted no paga el fallo o presenta uno de estos dos recursos,
   not, you may have to go to court to answer questions and may             debera llenar y enviar por correo este formulario a su acreedor
   have penalties imposed on you by the court.                              por fallo judicial. Si no lo hace, es posible que deba
                                                                            presentarse ante la corte para contestar preguntas y pagar las
                                                                            multas que la corte le pueda imponer.

                                                                INSTRUCTIONS
The small claims court has ruled that you owe money to the judgment creditor.
  1. You may appeal a judgment against you only on the other party's claim. You may not appeal a judgment against you on your
      claim.
      a. If you appeared at the trial and you want to appeal, you must file a Notice of Appeal (form SC-140) within 30 days after the
         date the Notice of Entry of Judgment (form SC-130 or SC-200) was mailed or handed to you by the clerk.
      b. If you did not appear at the trial, before you can appeal, you must first file a Notice of Motion to Vacate Judgment and
         Declaration {form SC-135) and pay the required fee within 30 days after the date the Notice of Entry of Judgment was mailed
         or handed to you. The judgment cannot be collected until the motion is decided. If your motion is denied, you then have 10
         days after the date the notice of denial was mailed to file your appeal.
  2. Unless you pay the judgment or appeal the judgment or file a motion to vacate, you must fill out this form and mail it to
     the person who won the case within 30 days after the Notice of Entry of Judgment was mailed or handed to you by the clerk.
     Mailing this completed form does not stay enforcement of the judgment.
  3. If you lose your appeal or motion to vacate, you must pay the judgment, including postjudgment costs and interest. As soon as
     the small claims court denies your motion to vacate and the denial is not appealed, or receives the dismissal of your appeal or
     judgment from the superior court after appeal, the judgment is no longer suspended and may be immediately enforced against
     you by the judgment creditor.
  4. Unless you have paid the judgment, complete and mail this form to the judgment creditor within 30 days after the date the clerk
     mails or delivers to you (a) the denial of your motion to vacate, or (b) the dismissal of your appeal, or (c) the judgment against
     you on your appeal.
  If you were sued as an individual, skip this box and begin with item 1 below. Otherwise, check the applicable box, attach the docu-
  ments indicated, and complete item 15 on the reverse.
      a.    D       (Corporation or partnership) Attached to this form is a statement describing the nature, value, and exact location of all
                    assets of the corporation or the partners, and a statement showing that the person signing this form is authorized to
                    submit this form on behalf of the corporation or partnership.
      b.   D       (Governmental agency) Attached to this form is the statement of an authorized representative of the agency stating
                   when the agency will pay the judgment and any reasons for its failure to do so.
                                            JUDGMENT DEBTOR'S STATEMENT OF ASSETS
EMPLOYMENT
 1. What are your sources of income and occupation? (Provide job title and name of division or office in which you work.)

 2. a. Name and address of your business or employer (include address of your payroll or human resources department, if different):


      b. If not employed, names and addresses of all sources of income (specify):


 3. How often are you tair
    D daily                    every two weeks           D
                                                        monthly
    D weekly             D twice a month         D other (explain):
 4. What is your gross pay each pay period? $
 5. What is your take-home pay each pay period? $
 6. If your spouse earns any income, give the name of your spouse, the name and address of the business or employer, job title, and
    division or office (specify):

                                                                                                                                        Page 1 of2
Form Adopted for Mandatory Use
  Judicial Council of California
                                           JUDGMENT DEBTOR'S STATEMENT OF ASSETS                                            Code of Civil Procedure.
                                                                                                                             §§ 116.620(a), 116830
 SC· 133 (Rev. January 1, 2011 f                                 (Small Claims)                                                  www.courts.ca.gov




                                                                                                                                    83 . 277285 . 5 of 6
       Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 49 of 58 Page ID #:129


      CASH, BANK DEPOSITS
         7.    How much money do you have in cash? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          $
         8.    How much other money do you have in banks, savings and loans, credit unions, and other financial
               institutions either in your own name or jointly (list):
                             Name and address of financial 1nslllutt0n                                   Accounl number                Individual Of joint?                          Balance

               a.                                                                                                                                                             $


               b.                                                                                                                                                            $
~~
~
               c.                                                                                                                                                            $


      PROPERTY
       9. List all automobiles, other vehicles, and boats owned in your name or jointly:                                                      Legal owner 1f d1fferen1
                          Make and year                        License and vehicle identification (VIN) numbers                Value           from registered owner              Amount owed

              a.                                                                                                           $                                                 $
              b.                                                                                                           $                                                 $
              c.                                                                                                           $                                                 $
              d.                                                                                                           $                                                 $
        10. List all real estate owned in your name or jointly:
                                      Address of real estate                                           Fair market value                                                          Amount owed


              a.                                                                                   $                                                                         $

              b.                                                                                   $                                                                         $

     OTHER PERSONAL PROPERTY (Do not list household furniture and furnishings, appliances, or clothing.)
         11 . List anything of value not listed above owned in your name or jointly (continue on attached sheet if necessary):
                                              Description                                                    Value                            Address where property 1s located

               a.                                                                                  $

               b.                                                                                  $

               c.                                                                                  $

         12. Is anyone holding assets for you?         Yes.         D                 D        No.       If yes, describe the assets and give the name and address of the
             person or entity holding each asset (specify):




        13. Have you disposed of or transferred any asset within the last 60 days?     Yes.         No.                    D           D                  If yes, give the name and
            address of each person or entity who received any asset and describe each asset (specify):




        14. If you are not able to pay the judgment in one lump sum, you may be able to make payment arrangements with the person or
            business who won the case (the judgment creditor). State the amount that you can pay each month: $                  , beginning
            on (date):                                           . If you are unable to agree, you may also ask the court for permission to
            make installment payments by filing a Request to Make Payments (form SC-220).

        15. I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

     Date:


                                     (TYPE OR PRINT NAME)                                                                                      (SIGNATURE)
     Mail or deliver this completed form to the judgment creditor at the address shown on the Notice of Entry of Judgment form.

     SC-133 (Rev. January 1, 2011(                                                                                                                                                       Page 2 of 2
                                                               JUDGMENT DEBTOR'S STATEMENT OF ASSETS
                                                                                             (Small Claims)



                                                                                                                                                                                      83 . 277285 . 6 of 6
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 50 of 58 Page ID #:130


SUPERIOR COURT OF CALIFORNIA
ORANGE COUNTY
700 CIVIC CENTER DR. WEST
SANTA ANA, CA 92701




   83 . CRT30 . 277285 . Sl
   CARS RECOVERY, INC.
   5449 N PECK ROAD
   ARCADIA, CA 91006




                                                                          83 . 277285 . 1 of 6
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 51 of 58 Page ID #:131




                 EXHIBIT B
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 52 of 58 Page ID #:132


   From:               Tiffany cole
   To:                 Tanner, Bradley M.
   Subject:            Re: Coleman v. Honda Financial Services and Norm Reeves Honda HB
   Date:               Monday, October 16, 2017 11:10:34 PM




   Dear Bradley Tanner,


   I sent notices to Norms Reeves Honda and Honda Financial Services requesting arbitration with a clear outline of
   my dispute.




   However, I will inform you of the reasons briefly. September 29 @ 5:20am my vehicle was unlawfully repossessed.
   During the unlawful repossession a breach of peace occurred.

   Under my contract with Norms Reeves Honda :section: 3 under (If You Pay Late Or Break Your Other Promise):
   Part D states: If you default, we may take (repossess) the vehicle from you if we do so peacefully and the law allows
   it.




   During the unlawful repossession, my vehicle was parked in a private gated garage parking stall. The gate opens
   upon remote. The vehicle was picked up by a non- tow truck per witnesses.

   The vehicle was dragged out of the stall by force. My neighbors were awoken by the loud noises which included the
   burnout during the tire lock and the loud sound of metal being dragged against the pavement. My neighbors though
   the vehicle was being stolen due to the unidentifiable car trying to remove the Honda Accord improperly from the
   stall. They attempted to contact 911 several times before waking me up. I also attempted to contact 911, but the call
   wouldn’t go through. A cell phone jammer was used during the repossession by Cars Recovery INC.




   Due to the Breach of Peace my contract with Norm Reeves Honda is now voided.

   The Breach of Peace entitles me to damages in the full amount of the loan agreement, compensation for my personal
   property, and repossession fees.

   Norm Reeves Honda duty to refrain from Breaching the Peace is non-delectable. I am requesting what I am entitled
   to during the arbitration. If no agreement is reach, I will take further action.




   Respectfully,

   Tiffany Coleman
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 53 of 58 Page ID #:133


   Sent from my iPhone

   On Oct 11, 2017, at 11:57 AM, Tanner, Bradley M. <Bradley.Tanner@arentfox.com
   <mailto:Bradley.Tanner@arentfox.com> > wrote:



   Ms. Coleman,



   I am following up to my prior voicemail and telephone call regarding the information requested below. Please
   contact me at your earliest convenience or let me know the best way to reach you. If you are represented by an
   attorney please either send me his or her contact information or have you attorney give me a call.



   Thank you



   Brad



   Bradley M. Tanner

   Attorney



   Arent Fox LLP | Attorneys at Law

   55 2nd Street, 21st Floor
   San Francisco, CA 94105

   415.805.7979 DIRECT | 415.757.5501 FAX    

   <mailto:Bradley.Tanner@arentfox.com> bradley.tanner@arentfox.com | <http://www.arentfox.com>
   www.arentfox.com



   From: Tanner, Bradley M.
   Sent: Monday, October 09, 2017 8:59 AM
   To: 't1ffany_c@yahoo.com <mailto:t1ffany_c@yahoo.com> ' <t1ffany_c@yahoo.com
   <mailto:t1ffany_c@yahoo.com> >
   Subject: Coleman v. Honda Financial Services and Norm Reeves Honda HB



   Ms. Coleman,



   Our office represents the legal interests of Norm Reeves Honda HB and have received a copy of your Demand for
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 54 of 58 Page ID #:134


   Arbitration through the AAA. On Friday, we contacted the AAA and asked for additional time to respond to the
   arbitration demand since the reason for your demand on the demand intake form was left blank. Therefore, we are
   unsure what is the exact nature of your concern and demand. Can you please give me a call when you have a
   moment to discuss?



   Also, please make sure all future correspondence is directed to George Koumbis and me at Arent Fox at the address
   below.



   Thank you and I look forward to hearing from you.



   Thank you



   Brad



   Bradley M. Tanner

   Attorney



   Arent Fox LLP | Attorneys at Law

   55 2nd Street, 21st Floor
   San Francisco, CA 94105

   415.805.7979 DIRECT | 415.757.5501 FAX    

   <mailto:Bradley.Tanner@arentfox.com> bradley.tanner@arentfox.com | <http://www.arentfox.com>
   www.arentfox.com




    _____


   CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the
   intended recipient. If you received this in error, please do not read, distribute, or take action in reliance upon this
   message. Instead, please notify us immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. We do not waive attorney-client or work product privilege by the
   transmission of this message.


   <T. Coleman Arbitration..pdf>
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 55 of 58 Page ID #:135


     1                                  CERTIFICATE OF SERVICE

     2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

     3           I, Darth Vaughn, declare as follows: I am a citizen of the United States, over 18 years
         of age and am not a party to the within action. My place of employment and business address is
     4   1055 W. 7th Street, Suite 3050, Los Angeles, CA 90017, which is located in the County of Los
         Angeles where the service took place.
     5
                On April 4, 2018 I served the foregoing document described as:
     6
                  RESPONDENTS’ BRIEFING ON CLAIM PRECLUSION AS DISCUSSED DURING
                 THE MARCH 22, 2018, PRELIMINARY HEARING; DECLARATION OF DARTH K.
     7                                        VAUGHN
     8          On all interested parties in this action by the following means:
     9

    10         VIA ELECTRONIC MAIL I caused a PDF version of the documents to be transmitted
               by electronic mail to the party(s) identified on the attached service list using the e-mail
    11         address(es) indicated. I did not receive, within a reasonable time after transmission, any
               electronic message or other indication that the transmission(s) were unsuccessful.
    12

    13

    14
               (State)    I declare under penalty of perjury under the laws of the State of California that
    15                    the foregoing is true and correct.
    16

    17

    18

    19

    20
                Executed on April 4, 2018, at Newport Beach, California.
    21

    22                   Darth Vaughn

    23              (Type or print name)                                  (Signature)

    24

    25

    26

    27

    28
                                                      - i-
                                             CERTIFICATE OF SERVICE
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 56 of 58 Page ID #:136


     1                                  SERVICE LIST
                        TIFFANY COLEMAN v. NORM REEVES HONDA, ET AL.
     2                           AAA – Case No.: 01-17-0005-1840
     3

     4
         Pro Se Manager
     5
         Pro Se Manager
     6   Pro Se Arbitration Administration Team              ProSeManager1@adr.org
         American Arbitration Association
     7   PO Box 19609, Johnston, RI 02919
         www.adr.org
     8   F: 866 644 0234
     9

    10   Arbitrator Irene M. Guimera, Esq                    img@lodestargrp.com
    11

    12   Tiffany Coleman, Claimant                           t1ffany_c@yahoo.com
    13
                                                             chuck@carsrecoveryla.com
    14   Chuck Palozolo for Cars Recovery, Inc.
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                 - ii-
                                        CERTIFICATE OF SERVICE
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 57 of 58 Page ID #:137


     1                                  CERTIFICATE OF SERVICE

     2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

     3          I, Blanca Reyes, declare as follows: I am a citizen of the United States, over 18 years of
         age and am not a party to the within action. My place of employment and business address is
     4   1055 West 7th Street, Suite 3200, Los Angeles, CA 90017, which is located in the County of
         Los Angeles where the service took place.
     5
                On May 1, 2019 I served the foregoing document described as:
     6
         DEFENDANT AMERICAN HONDA FINANCE CORPORATION’S
     7   NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S
         COMPLAINT (Fed. R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS
     8   AND AUTHORITIES
     9   on all interested parties in this action by placing a true copy thereof enclosed in sealed
    10   envelopes addressed as stated in the attached service list:
                VIA MAIL I am readily familiar with this office’s practice for collection and processing
    11          of correspondence for mailing with the U.S. Postal Service. Per that practice the within
                correspondence will be deposited for FEDEX OVERNIGHT DELIVERY on the same
    12          day shown on this affidavit in a sealed envelope with postage fully prepaid in the
                ordinary course of business. I am aware that on motion of the party served, service is
    13          presumed invalid if postal cancellation date or postage meter date is more than one day
                after date of deposit for mailing in this affidavit.
    14          VIA FACSIMILE I caused such document to be transmitted via facsimile to the
                addressee(s) from the facsimile machine of Sanders Roberts LLP whose fax number is
    15          (213) 234-4581. No error was reported by the machine and pursuant to Rule 2008(e)(3), I
                caused the machine to print a record of the transmission.
    16
               VIA ELECTRONIC MAIL I caused a PDF version of the documents to be transmitted
    17         by electronic mail to the party(s) identified on the attached service list using the e-mail
               address(es) indicated, per their stipulation. I did not receive, within a reasonable time
    18         after transmission, any electronic message or other indication that the transmission(s)
               were unsuccessful.
    19         VIA OVERNIGHT DELIVERY (FEDERAL EXPRESS) I caused the attached
               document(s) to be delivered via overnight delivery by depositing copies with the Federal
    20         Express service located at 1055 West 7th Street, Los Angeles, CA 90017. The envelope
               was marked for overnight delivery, with the delivery charged to the sender’s account.
    21
               VIA PERSONAL SERVICE I caused such envelope(s) to be delivered by a process
    22         server employed by [***] the attached documents to the office(s) of the addressee.
               (State) I declare under penalty of perjury under the laws of the State of California that
    23                    the foregoing is true and correct.
    24         (Federal) I declare that I am employed in the office of a member of the Bar of this Court
                         at whose direction the service was made.
    25          Executed on May 1, 2019, at Los Angeles, California.
    26

    27
                        Blanca Reyes                                   Blanca Reyes
                     (Type or print name)                                (Signature)
    28
                                                       - i-                    Case No.: 8:18-cv-02295-JVS-ADS
         DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                  R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:18-cv-02295-JVS-ADS Document 25 Filed 05/01/19 Page 58 of 58 Page ID #:138


     1

     2                                       SERVICE LIST
                         Tiffany Coleman v. American Honda Finance Corporation
     3
                                    Case No.: 8:18-cv-02295-JVS-ADS
     4

     5   Nicholas M. Wajda                              Attorney for Plaintiff
         Wajda Law Group APC                            Tiffany Coleman
     6   11400 West Olympic Blvd., Suite 200M
         Los Angeles, CA 90064
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27
    28
                                                - ii-                  Case No.: 8:18-cv-02295-JVS-ADS
         DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S COMPLAINT (Fed.
                  R. Civ. P. Rule 12(b)(6)); MEMORANDUM OF POINTS AND AUTHORITIES
